Per Curiam.  ovLeeiaopemi,g If the order of the county court open-the road was valid and binding upon the land owner,, as the plaintiff seems to concede, then the road overseer who entered upon the land, in pursuance of the order, had authority to remove the fence where it obstructed the highway, without becoming responsible for injury done to the plaintiff’s personal property by stock entering the premises.  2. Trespasson realty — Junsdicth°npeÍceU.stIce °f jf order was void the entrv of the overseer was a ' trespass on realty, and the justice had no jurisdiction to try the cause. In neither event could the plaintiff recover. Reverse the judgment.